Case 1:21-cv-00475-LAK Document 54-3 Filed 02/11/21 Page 1of1

 

 

The State Bar OFFICE OF ATTORNEY REGULATION &
0 rf Californi a CONSUMER RESOURCES
180 Howard Street, San feanctiens CA 94105 AttorneyRegulation@calbar.ca.gov

888-800-3400

CERTIFICATE OF STANDING

February 3, 2021

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, ALEXANDER
JOSEPH LUCHENITSER, #177367 was admitted to the practice of law in this state
by the Supreme Court of California on June 22, 1995; that from the date of
admission to August 23, 2001, he was an ACTIVE licensee of the State Bar of
California; that on August 23, 2001, he transferred at his request to the INACTIVE
status as of August 7, 2001; that he has been since that date, and is at date
hereof, an INACTIVE licensee of the State Bar of California; and that no
recommendation for discipline for professional or other misconduct has ever
been made by the Board of Trustees or a Disciplinary Board to the Supreme
Court of the State of California.

THE STATE BAR OF CALIFORNIA

Louise Turner
Custodian of Records

NOTE: Only ACTIVE licensees of the State Bar of California are entitled to practice
law in California. (See Sections 6006 and 6125, et seq., Business and Professions
Code.)
